

EXHIBIT 10.7


STATE OF ILLINOIS


ILLINOIS COMMERCE COMMISSION




Illinois Commerce Commission
:
 
On Its Own Motion
:
   
:
 
v.
:
04-0683
 
:
 
The Peoples Gas Light and Coke Company
:
   
:
 
Reconciliation of revenues collected under
:
 
gas adjustment charges with actual
:
 
costs prudently incurred
:
 





ORDER


By the Commission:


On November 10, 2004, the Illinois Commerce Commission ("Commission") entered an
Order Commencing PGA Reconciliation Proceedings, in accordance with the
requirements of Section 9-220 of the Public Utilities Act, which directed The
Peoples Gas Light and Coke Company ("Peoples Gas" or "Company" or "Respondent")
to present evidence in this docket at a public hearing to show the
reconciliation of Respondent’s purchased gas adjustment clause ("PGA") revenues
collected with the actual cost of such gas supplies prudently purchased for the
twelve months ended September 30, 2004.


The Citizens Utility Board ("CUB") filed a petition to intervene, which was
granted. The City of Chicago ("City") entered an appearance. The People of the
State of Illinois (the "People") filed a petition to intervene on January 23,
2006, which is granted in this Order.


I. The Settlement


Issues present in this docket are present as well in Peoples Gas’ fiscal year
2001 reconciliation proceeding, I.C.C. Docket No. 01-0707. What follows herein
is a description of the proceedings in I.C.C. Docket No. 01-0707.


Pursuant to proper notice, the evidentiary hearing trial in Docket No. 01-0707
was convened before a duly authorized Administrative Law Judge (an "ALJ") on
April 18, 2005 and continued through April 21, 2005. Subsequently, the record
was marked "Heard and Taken." After the parties and Commission Staff Witnesses
filed post-trial briefs, the ALJ issued a Proposed Order (the "ALJPO") on
September 20, 2005.







--------------------------------------------------------------------------------

04-0683



After Briefs on Exception and Reply Briefs on Exceptions were filed, and after
oral argument was heard in Docket No. 01-0707, a Settlement Agreement and
Release (the "Settlement") was entered into by Peoples Gas, North Shore Gas
Company ("North Shore") (collectively the "Peoples Companies"), the People and
the City on January 17, 2006 for numerous dockets, including this docket. CUB
formally signed on to the Settlement on February 27, 2006. A copy of the
Settlement is attached hereto as Exhibit 1.


In the Settlement, the Peoples Companies, the People, the City, and CUB
(collectively the "Settling Parties") agreed to settle globally the outstanding
reconciliation dockets pending for Fiscal Years 2001 through 2004 of both
Peoples Gas (I.C.C. Docket Nos. 01-0707, 02-0727, 03-0705 and 04-0683) and North
Shore (I.C.C. Docket Nos. 01-0706, 02-0726, 03-0704 and 04-0682) (collectively
the "Peoples Reconciliation Dockets").1 Under the Settlement, the Settling
Parties would settle the Peoples Reconciliation Dockets and the Peoples
Companies would pay a $100 million refund, adopt certain forward-looking
management and accounting proposals that were proposed in the ALJPO, and meet
other requirements defined in the agreement.


On January 23, 2006, the Peoples Companies, the People and the City filed a
Joint Petition for Approval of the Settlement Agreement in each of the Peoples
Reconciliation Dockets. At its February 8, 2006 Bench Session, after concerns
were raised by certain Commissioners as to whether the consideration being paid
in the Settlement was fair value in exchange for the settlement of all of the
Peoples Reconciliation Dockets, the Commission asked that the Settling Parties
meet with Commission Staff and the State’s Attorney to negotiate settlement
terms that all parties could accept to settle the Peoples Reconciliation
Dockets.


During the next several weeks, Commission Staff, the State’s Attorney and the
Settling Parties met on several occasions. In addition, Commission Staff
Witnesses issued several data requests to the Peoples Companies, which the
Peoples Companies responded to on an expedited basis. Based on those responses,
Commission Staff developed for fiscal years other than 2001 an estimate of
potential disallowances that Commission Staff asserted should be considered as
part of the Settlement. While the Settling Parties agreed to many additional
terms that increased the consideration to be paid by the Peoples Companies and
the Peoples Companies accepted additional accounting proposals, Commission Staff
and the States Attorney did not agree to the terms of the Settlement as revised.
Based on those discussions, the Settling Parties executed an Amendment and
Addendum to the Settlement (the "Addendum"), which modified the terms of the
Settlement to include these additional agreements and modifications, which the
Settling Parties would support if the Commission were to approve the Settlement.
A copy of the Addendum is attached hereto as Exhibit 2. The Commission Staff and
the States Attorney did not agree with either the Settlement or the Addendum.
 
_______________
1  The Settlement also addressed other litigation.



2




--------------------------------------------------------------------------------

04-0683



On February 28, 2006 and March 1, 2006, the Settling Parties filed statements
advising the Commission of the revised settlement terms agreed to by the
Settling Parties and requesting that the Commission approve the Settlement as
revised by the Addendum. On March 2, 2006, the Commissioners issued data
requests to the parties to obtain information about the revised Settlement and
the Addendum. The parties filed verified responses to these Commission data
requests on March 3, 2006.


On March 6, 2006, the Commission held a special open meeting addressing the
Settlement during which Commissioners asked questions to, and received answers
from, representatives of the parties and Commission Staff. At the conclusion of
this special open meeting, the Commission voted to approve the Settlement as
revised by the


II. Outstanding Procedural Matters


The People filed a petition to intervene on January 23, 2006. The Commission
grants the People’s petition to intervene.


III. Legal Basis for Approval of the Settlement


Even though Commission Staff and the States Attorney, in Docket Nos. 01-0706 and
01-0707, did not approve of the Settlement or the Addendum, the Commission has
the legal authority to approve the Settlement for the Peoples Reconciliation
Dockets. Under Business and Professional Peoples for the Public Interest v.
Illinois Commerce Commission ("BPI"), 136 Ill. 2d 192 (1989), if parties
unanimously support a settlement, it can be approved. Only in the absence of
unanimous support is the Commission required to find that the settlement is
based upon substantial evidence in the record. Under the Commission’s Rules of
Practice, Commission Staff is not considered a party to Commission proceedings,
but has all the specific rights and duties enumerated in Part 200. 83 Ill.
Admin. Code §200.40.


Here, with respect to the reconciliation dockets for Fiscal Years 2004 through
2004 (Docket Nos. 02-0727, 02-0727, 03-0704, 03-0705, 04-0682 and 04-0683), all
of the parties unanimously have agreed to, and executed the Settlement
Agreement. Accordingly, with respect to those dockets, the Commission can
approve the Settlement Agreement without taking evidence and without Commission
Staff’s approval.


The States Attorney is a party only to the Fiscal Year 2001 reconciliation
proceedings (Docket Nos. 01-0706 and 01-0707). In those proceedings, however,
hearings have been held and substantial supporting evidence is in the record.
The Settlement thus can be supported by the record in Docket Nos. 01-0706 and
01-0707. Accordingly, the fact that the State’s Attorney has not executed the
Settlement poses no obstacle to its approval in those dockets and the resolution
of these matters.





3




--------------------------------------------------------------------------------

04-0683



IV. Terms of the Settlement


The Commission finds that an appropriate settlement has been reached in this
docket and in the other Peoples Reconciliation Dockets, the terms of the
settlement are set forth in the Settlement (Exhibit 1) and Addendum (Exhibit 2).
The Settlement and Addendum are hereby into and made a part of this Order and
the similar orders entered for the other Peoples Reconciliation Dockets.


A. Distribution of the $100 Million Refund


The Settlement Agreement and Addendum provide the Commission with flexibility in
determining how to refund the $100 million to customers in PGL's and North
Shore’s service territories. The Commission finds that the $100 million refund
should be apportioned to North Shore and PGL customers based on the substantial
evidence in the records of Docket No. 01-0706 and Docket No. 01-0707. That
evidence demonstrates that North Shore customers suffered significantly less
harm than PGL customers.


The Commission finds that the $100 million refund shall be allocated between
North Shore and PGL customer accounts based on each utility’s approximate share
of the total disallowances recommended by Staff in Docket Nos. 01-0706 and the
instant docket. Staff recommended approximately $92 million in disallowances in
the instant proceeding and approximately $4 million in disallowances in Docket
No. 01-0706. Using those numbers as indicators of the level of harm caused to
consumers in each service territory, the Commission finds that $96,000,000 of
the $100,000,000 shall be refunded to customer accounts in PGL’s service
territory.


The Company shall distribute the $96,000,000 refund to customer accounts in
PGL's service territory by refunding one hundred dollars ($100.00) to each
customer account in Service Classification No. 1 - Small Residential Service
("SC No. 1") that is receiving service from the Company upon the date this Order
is entered. The $100 refund shall be provided to all SC No.1 customer
accounts—both transportation and sales service.


After $100 dollars is allocated to each SC No. 1 customer account, the remainder
of the $96,000,000 shall be allocated to all remaining Service Classifications
("Non-residential Service Classifications) based on each Non-residential Service
Classification’s share of the total PGA gas consumed by all Non-residential
Service Classifications during the 2001, 2002, 2003, and 2004 reconciliation
periods ("Reconciliation Periods").





4




--------------------------------------------------------------------------------

04-0683



Each Non-residential Service Classification’s allocation, with the exception of
the allocations to Service Classification No. 3 - Large Volume Service ("SC No.
3") and Service Classification No. 4 - Large Volume Demand Service ("SC No. 4"),
shall be divided by the total number of customer accounts (both transportation
and sales) receiving service under that Service Classification on the date this
Order is entered. The result for each Service Classification shall be refunded
on a per capita basis to each customer account receiving service under that
Service Classification on the date this Order is entered. Refunds to all
Non-residential Service Classifications shall be provided to both sales and
transportation customer accounts with the exception of SC No. 3 and SC No. 4
customer accounts as outlined below.


Refunds to SC No. 3 customer accounts shall be allocated to individual SC No. 3
customer accounts based on PGA gas usage during the Reconciliation Periods. The
amount allocated to SC No. 3 shall be refunded to each individual SC No. 3
customer account, which received service at any time during the Reconciliation
Periods and purchased PGA gas at any time during the Reconciliation Periods,
based on each customer account’s share of the total PGA gas used during the
Reconciliation Periods. If any of these entities are still a going concern but
no longer a customer of the Company, then the Company and the customer shall
arrive at a mutually acceptable method of administering the refund. Refunds to
SC No. 4 customer accounts shall be calculated in the same manner as refunds to
SC No. 3 customer accounts.


The Commission finds that the allocation methodologies for the different Service
Classifications approved herein are equitable and take into consideration the
administrative difficulties associated with providing refunds to nearly one
million customers with vastly different usage characteristics and levels of
service.


Within seven days of the date this Order is served to the parties, PGL shall
file an informational filing with the Commission's Chief Clerks Office
describing the amount to be refunded to each customer in each Service
Classification based on the methodology described herein and a plan for
administering the refunds.


The informational filing shall include the following information:



§  
the number of customers receiving service on each Service Classification as of
the date this Order is entered;




§  
the usage of PGA gas by each Service Classification during the Reconciliation
Periods;




§  
the amount to be refunded to each customer account in each service
classification;

 


5




--------------------------------------------------------------------------------

04-0683



 

§  
the number of current and former customers that held customer accounts on
Service Classification No. 3 and Service Classification No. 4 during the
Reconciliation Periods and consumed PGA gas at any time during the
Reconciliation Periods;




§  
the amount of PGA gas consumed during the Reconciliation Periods by each current
and former customer that held a Service Classification No. 3 or Service
Classification No. 4 account during the Reconciliation Periods;




§  
an indication of whether former SC No. 3 and SC No. 4 customers are still a
going concern, the amount to be refunded to customers in each service
classification; and,




§  
the amount to be refunded to each current and former customer account that
received service under Service Classification No. 3 and Service Classification
No. 4 during the Reconciliation Periods.



The refund shall be issued in one installment and shall be a credit to each
customer account. The credit shall be plainly designated on customers’ bills as
a refund credit provided as a result of a Settlement and Addendum agreed upon by
the City of Chicago, the Illinois Attorney General, the Citizens Utility Board,
Peoples Gas, and North Shore and approved by the Illinois Commerce Commission.


(A) Refunds shall be issued to all customer accounts within thirty (30) days of
the date this Order is entered. Within forty-five (45) days of the date this
Order is entered, the Company shall file an informational filing describing how
the refund process was administered, the speed at which the refund process was
completed, any problems that were incurred during the refund process, and any
other issues associated with the refund process. The filing will also include
the total numbers of customers receiving the refund, and for all Service
Classifications except for SC 1, the refund amount for each customer.


B. Accounting Proposals Adopted from the ALJPO in Docket No. 01-0707


In the Settlement Agreement and the Addendum, the Settling Parties agreed that
the Peoples Companies would adopt and incorporate into the Settlement several of
the accounting provisions set forth in the ALJPO in Docket No. 01-0707. Section
III.A.2 of the Settlement includes a statement paralleling Finding (13) of the
ALJPO. Section III.A.2. states:


For a period of five years, Peoples Gas and North Shore Gas each shall perform
an annual internal audit of gas purchasing and submit a copy of the audit report
to the Manager of the ICC’s Accounting Department.





6




--------------------------------------------------------------------------------

04-0683



(Settlement, at 8.)


Amendment Section A of the Addendum states that the Peoples Companies will
account future HUB revenues in accordance with 83 Ill. Admin Code 525, stating:


Upon approval of the settlement agreement, Peoples Gas and North Shore Gas and
all Peoples Companies shall account for all of their HUB revenues and third
party non-tariff revenues, and ay other revenues referred to as HUB revenues or
non-tariff revenues (as those terms have been used in ICC Docket 01-0707) in
accordance with 83 Ill. Admin code 525.40(d). All such revenues shall serve to
offset "recoverable gas costs" to arrive at the "gas charge" as those terms are
used in Illinois Commerce Commission rules part 525.40(d) and in accordance with
the Public Utilities Act. 83 Ill. Admin. Code 525.40(d); 220 ILCS 5/101 et. seq.
The Peoples Gas and North Shore Gas and all Peoples Companies agree that this
accounting of these revenues shall apply to all future Purchased Gas Adjustment
reconciliation case and rate case filed by Peoples Gas and North Shore Gas.


(Addendum, at 1-2.)


The text of those findings from the ALJPO in Docket No. 01-0707 incorporated
into the Settlement by the Addendum is:



 
(7)
Peoples Gas Light and Coke Company shall update its operating agreement, which
was approved by this Commission in Docket No. 55071, prior to filing its
petition with the ICC for its next rate case or within sixty days after the date
a final order is entered in this docket, whichever occurs first;




 
(8)
Peoples Gas Light and Coke Company shall account for all gas physically injected
into Manlove Field by including the cost associated with maintenance gas in the
amount transferred from purchased gas expense to the gas stored underground
account, Account 164.1;




 
(9)
Peoples Gas Light and Coke Company shall account for the portion of gas injected
into the Manlove Storage Field to maintain pressure, as credits from Account
164.1, Gas Stored Underground, as charges to Account 117, Gas Stored
Underground, in the case of recoverable cushion gas, or to Account 101, in the
case of non-recoverable portions of cushion gas;



*  *  *





7




--------------------------------------------------------------------------------

04-0683




 
(11)
Peoples Gas Light and Coke Company shall revise its maintenance gas accounting
procedures related to gas injected for the benefit of the North Shore Gas
Company and third-parties to require those entities to bear the cost of
maintenance gas, and it shall revise its maintenance gas accounting procedures
to ensure that all customers/consumers bear equal responsibility for maintenance
gas;




 
(12)
Peoples Gas Light and Coke Company shall submit its revised maintenance gas
accounting procedures to the Commission’s Chief Clerk with a copy to the Manager
of the Accounting Department within 30 days after the date, upon which, a final
Order is entered in this docket;



*  *  *



 
(14)
Peoples Gas Light and Coke Company shall submit quarterly reports reflecting its
use of journal entries regarding maintenance gas to the Manager of this
Commission’s Accounting Department within 45 days of the end of each quarter,
after the date of a final order is entered in this docket, through the quarter
ending September 30, 2009;




 
(15)
Peoples Gas Light and Coke Company shall engage outside consultants to perform a
management audit of its gas purchasing practices, gas storage operations and
storage activities. The firm selected to perform the management audit shall be
independent of Peoples Gas Light and Coke Company, its affiliates, Staff, and
all parties in this docket, and approved by this Commission. Monthly reporting
of the progress of the conduct of the management audit shall be submitted to the
Bureau Chief of the Commission’s Public Utilities Bureau, with a copy to the
Manager of the Commission’s Accounting Department, until the management audit
report has been submitted. Completion of this management audit shall occur no
later than eighteen months after the date, upon which, a final order is entered
in this docket. Upon completion, copies of the management audit reports shall be
submitted to the Commission’s Public Utilities Bureau Chief and the Manager of
the Commission’s Accounting Department;



(ALJPO in Docket No. 01-0707 at 135-136.)





8




--------------------------------------------------------------------------------

04-0683



C. Hardship Reconnection Program


The Peoples Companies agreed to instate a Hardship Reconnection program to allow
certain customers who have been disconnected for non-payment to be reconnected
and their debt forgiven. The Commission applauds this program and the Companies’
pledge to permanently instate it. The Commission has high hopes for the
program’s success. To keep ourselves informed of the success, the Commission
finds that the Peoples Companies should file quarterly reports on the progress
of the program.


D. Gas Reconciliation


A reconciliation of Peoples Gas’ total gas revenues with total gas costs for the
reconciliation period October 1, 2003, through September 30, 2004 is shown in
Appendix A hereto. This Appendix A contains an independent reconciliation for
each of the following; Commodity Gas Charge, Non-Commodity Gas Charge and Demand
Gas Charge, and Transition Surcharge. Below is an aggregation of the above
referenced reconciliations.




1.  Unamortized Balance at 9/30/03 per 2003 reconciliation (Refund)/Recovery
 
$
16,595,355.51
 
2.  Factor A Adjustments Amortized to Sch. I at 09/30/03 per 2003 reconciliation
(Refund)/Recovery
   
5,738,002.63
 
3.  Factor O (Refunded)/Recovered during 2003
   
0
 
4.  Balance to be (Refunded)/Recovered during 2004 from prior periods
   
22,333,358.14
 
5.  2004 PGA Recoverable Costs
   
713,087,643.72
 
6.  2004 PGA Actual Recoveries
   
717,604,714.38
 
7.  Interest
   
138,146.61
 
8.  Other Adjustments
   
0
 
9.  Pipeline Refunds
   
(17,281.54
)
10.  (Over)/Under Recovery for 2004
   
(4,396,205.59
)
11.   PGA Reconciliation Balance at 9/30/04 (Over)/Under Collected
   
17,937,152.55
 
12.  Factor A Adjustments unreconciled at 9/30/04 (Refund)/Recovery
   
4,893,931.37
 
13.  Unamortized Balance at 9/30/04 (Refund)/Recovery
 
$
13,043,221.18
 
14.  Requested Ordered Reconciliation Factor to be (Refunded)/Recovered [Factor
O]
   
0
 








9




--------------------------------------------------------------------------------

04-0683



E. Commission Analysis and Conclusions


The Commission finds that the Settlement, as revised by the Addendum, is a legal
and reasonable compromise of potential disallowances Peoples Gas might have to
pay based on allegedly imprudent gas costs in fiscal year 2004. This finding is
supported by the unanimous agreement of the parties to this Docket. The refund
described above in "IV.A - Distribution of the $100 Million Refund," shall be
made pursuant to 83 Ill Admin Code 525. The adoption of the Settlement Agreement
and Addendum concludes the 2004 PGA reconciliation of Peoples Gas, and based
upon the Settlement, the Commission concludes that the 2004 PGA reconciliation,
as shown in Appendix A hereto, should be approved. The Settlement and Addendum
are hereby incorporated into and made a part of this Order and the similar
orders entered for the other Peoples Reconciliation Dockets.


V. Findings and Ordering Paragraphs


The Commission, being fully advised in the premises, is of the opinion and finds
that:



(1)   
The Peoples Gas Light and Coke Company is a corporation engaged in the
distribution of natural gas service to the public in Illinois and, as such, is a
public utility within the meaning of the Public Utilities Act;




(2)   
the Commission has jurisdiction over Respondent and of the subject matter of
this proceeding;




(3)   
the Settlement (Exhibit 1) as revised by the Addendum (Exhibit 2) is adopted
approved and the terms incorporated herein as a settlement of allegations that,
during the reconciliation period, Respondent had not acted reasonably and
prudently in its purchases of natural gas and other activities that affected the
amounts collected through Gas Charges in its fiscal year 2004;




(4)   
the unamortized balances at the end of Respondent’s 2004 reconciliation year
show a recoverable balance for the Commodity Gas Charge of $8,645,698.30; a
recoverable balance of $4,422,192.83 for the Non-Commodity Gas Charge and the
Demand Gas Charge; and a refundable balance of $24,669.95 for the Transition
Surcharge, for a total recoverable balance of $13,043,221.18; the Factor O
refund is zero;

 

(5)   
the reconciliations submitted by The Peoples Gas Light and Coke Company of the
costs actually incurred for the purchase of natural gas with revenues received
for such gas for the reconciliation period beginning October 1, 2003, through
September 30, 2004, may properly be approved;

 


10




--------------------------------------------------------------------------------

04-0683


 

(6)   
pursuant to the Settlement, a refund of $100 million is to be distributed in the
manner set forth above as part of the consideration paid in global settlement of
this docket as well as I.C.C. Docket Nos. 01-0706, 01-0707, 02-0726, 02-0727,
03-0704, 03-0705, and 04-0682.

 

(7)   
The Peoples Gas Light and Coke Company should follow the accounting procedures
recited above, the directives contained in the incorporated parts of the
settlement agreement and the addendum thereto in all future gas adjustment
charge reconciliation dockets;

 

(8)   
The Peoples Gas Light and Coke Company shall file quarterly reports with the
Chief Clerk’s office detailing the progress of the Hardship Reconnection
program.

 
IT IS THEREFORE ORDERED that the reconciliations submitted by The Peoples Gas
Light and Coke Company of the costs actually incurred for the purchase of
natural gas with revenues received for such gas for the reconciliation period
beginning October 1, 2003, through September 30, 2004, as shown in Appendix A
hereto, be, and they are hereby, approved.


IT IS FURTHER ORDERED that Peoples Gas Light and Coke Company shall comply with
the directives contained in Finding (7).


IT IS FURTHER ORDERED that the Settlement (Exhibit 1), and Addendum (Exhibit 2)
are hereby incorporated into and made a part of this Order.


IT IS FURTHER ORDERED that any motions, objections, or petitions in this
proceeding that have not been specifically ruled on should be disposed of in a
manner consistent with the findings and conclusions herein.


IT IS FURTHER ORDERED that subject to the provisions of Section 10-113 of the
Public Utilities Act and 83 Ill. Adm. Code 200.880, this Order is final; it is
not subject to the Administrative Review Law.
By Order of the Commission this 28th day of March, 2006.








(SIGNED) CHARLES E. BOX


Chairman




11




--------------------------------------------------------------------------------

Appendix A
Docket 04-0683


The Peoples Gas Light and Coke Company
Gas Charge Reconciliation Summary
Fiscal 2004



 
Commodity
Gas Charges
(CGC)
Non-Commodity Gas Charge
and Demand Gas Charge
(NCGC and DGC)
Transition
Surcharge
(TS)
Total
Gas Charge
Line
       
Fiscal 2003
       
1  Unamortized Balance at September 30, 2003
(Refund) / Recovery
$13,225,025.22
$3,394,605.71
($24,275.42)
$16,595,355.51
2  Factor A Adjustments unreconciled at September 30, 2003 (Refund) / Recovery
$5,233,573.77
$508,765.20
($4,336.34)
$5,738,002.63
3  Factor O
(Refunded) / Recovered
$0.00
$0.00
$0.00
$0.00
4  Balance (Refundable) / Recoverable from Prior Periods (Line 1 + Line 2 + Line
3)
$18,458,598.99
$3,903,370.91
($28,611.76)
$22,333,358.14
Fiscal 2004
       
5   Costs Recoverable through the Gas Charge
$658,961,032.54
$54,126,611.18
$0.00
$713,087,643.72
6   Revenues Arising though Application of the Gas Charge
$664,708,196.05
$52,896,447.65
$70.68
$717,604,714.38
7   Separately Reported Pipeline Refunds or Surcharges
$0.00
($17,281.54)
$0.00
($17,281.54)
8   Separately Reported Other Adjustments
$0.00
$0.00
$0.00
$0.00
9   Interest Calculated at 1.50%
$135,339.96
$3,173.40
($366.75)
$138,146.61
10  (Over) / Under Recovery for Reconciliation Year
(Line 5 - Line 6 + Line 7 + Line 8 + Line 9)
($5,611,823.55)
$1,216,055.36
($437.43)
($4,396,205.59)
11  (Over) / Under Recovery Balance for Reconciliation Year (Line 4 + Line 10)
$12,846,775.44
$5,119,426.30
($29,049.19)
$17,937,152.55
12  Factor A Adjustments unreconciled at September 30, 2004 (Refund) / Recovery
$4,201,077.14
$697,233.47
($4,379.24)
$4,893,931.37
13  Unamortized Balance at September 30, 2004
(Refund) / Recovery (Line 11 - Line 12)
$8,645,698.30
$4,422,192.83
($24,669.95)
$13,043,221.18
14  Requested Factor O (Line 11 - Line 12 - Line 13) (Refund) / Recovery
$0.00
$0.00
$0.00
$0.00

 


12




--------------------------------------------------------------------------------

 
